DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Allowable subject matter
Claims 1-2; 4-7; 8-14; 15-16; 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose:

“ logging in, by the processing system, to the accounts for the plurality of video service providers: gathering, by the processing system, menus from equipment of the plurality of video service providers, and providing the menus to the media processor;  receiving, by the processing system, a menu selection via a menu interface presented by the media processor, wherein the menu interface comprises the menus from the equipment of the plurality of video service providers; gathering, by the processing system, search features from the equipment of the plurality of video service providers, and providing the search features to the media processor; receiving, by the processing system, a search request via search interface presented by the media processor, wherein the search interface comprises the search features from the equipment of the plurality of video service providers: selecting, by the processing system, a selected video service provider from the plurality of video service providers and selected video content from the selected service provider responsive to the menu selection and the search request: determining, by the processing system, whether the media processor can perform the video session based on a decoding capability of the media processor; responsive to a 

And “determining whether the media processor can perform the video session based on a decoding capability of the media processor; providing a request to a server remote from the media processor responsive to a determination that the media processor cannot perform the video on demand session, wherein the server retrieves from the media processor a password and account information associated with an account for the media processor, wherein the server instantiates a virtual media player on a virtual server, wherein the virtual media player loads a decryption algorithm for the video session, wherein the server receives video data from a video service associated with the selected video-application, and wherein the virtual media player applies the decryption algorithm on the video data to generate decoded video content; receiving, from the server, search features gathered from equipment of a plurality of video service providers, and producing a search interface from the search features; providing the search request to the server; receiving the decoded video content from the virtual media player; and providing the decoded video content to a display device for display” as recited in claim 8.

And “ determining whether the media processor can perform the video session based on a decoding capability of the media processor; responsive to a determination that the media processor cannot perform the video session; instantiating a virtual server; and instantiating a virtual media player on the virtual server, wherein the virtual media player loads a decryption algorithm for the video session; gathering, by the processing system, search features from equipment of a plurality of video service providers, and providing the search features to the media processor; receiving a search request via a search interface presented by the media processor, wherein the search interface comprises the search features from the equipment of the plurality of video service providers; receiving video data from a video service associated a selected video service provider responsive to the receiving of the search request, wherein the virtual media player applies the decryption algorithm to the video data to generate decoded video content; and providing the decoded video content to the media processor” as recited in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                     Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425